Case 18-26531        Doc 29     Filed 03/25/19     Entered 03/25/19 16:45:36          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 26531
         Marketta Y Cook

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/20/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 12/19/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-26531            Doc 29   Filed 03/25/19    Entered 03/25/19 16:45:36             Desc          Page 2
                                                   of 3



 Receipts:

          Total paid by or on behalf of the debtor                $525.00
          Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                     $525.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $0.00
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                      $28.35
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $28.35

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim        Principal        Int.
 Name                                 Class   Scheduled      Asserted     Allowed         Paid           Paid
 Ally Financial                   Unsecured     22,720.00            NA           NA            0.00         0.00
 Amex                             Unsecured           0.00           NA           NA            0.00         0.00
 Bridgecrest Credit Company LLC   Secured       14,356.00     14,574.13     14,574.13        496.65          0.00
 Capital One                      Unsecured         849.00           NA           NA            0.00         0.00
 Capital One                      Unsecured           0.00           NA           NA            0.00         0.00
 Cda/Pontiac                      Unsecured         356.00           NA           NA            0.00         0.00
 City of Chicago                  Unsecured         500.00           NA           NA            0.00         0.00
 City of Elmhurst Ambulance       Unsecured         500.00           NA           NA            0.00         0.00
 City of Oakbrook Terrace         Unsecured         100.00           NA           NA            0.00         0.00
 Comenity Bank/Express            Unsecured         602.00           NA           NA            0.00         0.00
 Comenity Bank/Victoria Secret    Unsecured         452.00           NA           NA            0.00         0.00
 Comenitybank/New York            Unsecured         377.00           NA           NA            0.00         0.00
 Credit One Bank                  Unsecured           0.00           NA           NA            0.00         0.00
 Dept of Ed / Navient             Unsecured     24,112.00            NA           NA            0.00         0.00
 Discover Financial               Unsecured           0.00           NA           NA            0.00         0.00
 Elmhurst Hosptial                Unsecured         500.00           NA           NA            0.00         0.00
 ERC/Enhanced Recovery Corp       Unsecured         877.00           NA           NA            0.00         0.00
 Harvard Collection               Unsecured      2,820.00            NA           NA            0.00         0.00
 IL Tollway                       Unsecured      3,360.50            NA           NA            0.00         0.00
 Midland Funding                  Unsecured         775.00           NA           NA            0.00         0.00
 Midland Funding                  Unsecured         762.00           NA           NA            0.00         0.00
 Portfolio Recovery               Unsecured      1,202.00            NA           NA            0.00         0.00
 Sierra Lending                   Unsecured         500.00           NA           NA            0.00         0.00
 Syncb/sync Bank Luxury           Unsecured           0.00           NA           NA            0.00         0.00
 Synchrony Bank/Amazon            Unsecured           0.00           NA           NA            0.00         0.00
 Synchrony Bank/Care Credit       Unsecured           0.00           NA           NA            0.00         0.00
 Target                           Unsecured         592.00           NA           NA            0.00         0.00
 US Dept of Education             Unsecured           0.00           NA           NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-26531        Doc 29      Filed 03/25/19     Entered 03/25/19 16:45:36             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $14,574.13            $496.65              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $14,574.13            $496.65              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $28.35
         Disbursements to Creditors                               $496.65

 TOTAL DISBURSEMENTS :                                                                         $525.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/25/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
